Citation Nr: 1600426	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-48 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a psychiatric disability and a gastrointestinal disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to service connection for right ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for right hear hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2015, during the hearing before the undersigned Veterans Law Judge, the Veteran indicated a desire to withdraw the claim on appeal for entitlement to service connection for right ear hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c)  2015).

As a result of the Veteran's withdraw of the appeal for entitlement to service connection for right ear hearing loss, no allegation of error of fact or law remains before the Board for consideration as to this issue.  Therefore, the Board finds that the Veteran has withdrawn the claim for entitlement to service connection for right ear hearing loss.  Therefore, the Board does not have jurisdiction to review an appeal as to that issue, and it is dismissed.


ORDER

The appeal of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

The Veteran asserts that his psychiatric disability and gastrointestinal disability are related to service.  Specifically, he reports experiencing a psychiatric disability since service and also experiencing a chronic bowel condition since service.  

A review of the Veteran's service medical records shows that he was treated for diarrhea in November 1974.   

A June 1975 service medical record shows that the Veteran complained of chronic diarrhea.

A July 1975 letter from a private physician, Dr. R. W., reported that there was no confidence of the cause of the Veteran's prominent symptomatology.  The Veteran had a certain number of indications that the symptoms were caused by emotional stress, but Dr. R.W. noted that he had no clue whether the diarrhea may be secondary to some more obscure diagnosis.  It was noted that the Veteran had a ten month history of diarrhea.  The Veteran described five to ten loose watery bowel movements a day, with midabdominal cramping pain. 

A June 1976 VA hospital treatment record shows that he Veteran reported experiencing diarrhea since November 1974, that developed one week after he learned his brother was killed in a car accident.  It was also noted that the Veteran was depressed since his brother was killed.  The Veteran was diagnosed with anxiety and depression, and an irritable colon.  The Veteran was treated with a milk-free diet and had no diarrhea since admission, had a good appetite, gained seven pounds, and was not as depressed.  

A September 2010 VA digestive condition examination report shows that the Veteran was diagnosed with loose stools, with no diagnosis ever conclusively made.  The examiner reported that loose stools, with no diagnosis ever conclusively made, were due to or the result of service.  The examiner's provided rationale noted that an opinion could not be resolved without resorting to mere speculation.  The Veteran's diagnosis was unclear while in service, and it was even postulated that the Veteran was simply nervous.  No stool studies had ever been conducted and the colonoscopy in 2010 showed no symptoms.  Therefore, an opinion could not be provided without an adequate workup resulting in a firm diagnosis.  

A December 2010 VA treatment record shows that after an endoscopy, the Veteran was assessed to have gastroesophageal reflux disease.  

A May 2011 VA mental health examination report shows that the Veteran did not have a diagnosis of PTSD.  The Veteran was assessed with depression.  The examiner reported that the Veteran's current depression was most likely due to recent life stressors, including marital stress and unemployment.

An October 2015 statement from the Veteran's mother reported that the Veteran was sad and lost when he came back from Vietnam.  His mother also reported that the Veteran had irritable bowel syndrome.  She reported that the Veteran had suffered from both conditions from separation from service to the present.

The Board finds that additional examinations are warranted for both of the Veteran's claims.  

With regard to the psychiatric disability, the Board finds that the May 2011 VA examination is incomplete.  The Veteran has submitted a statement from his mother that reports psychiatric symptoms since separation from service.  Additionally, while the examiner opined that the Veteran's psychiatric disability was most likely due to recent life stressors, the examiner did not report whether it was as likely as not that the Veteran's psychiatric disability was related to service.  Therefore, another VA examination is needed to adequately address the claim.

With regard to the gastrointestinal condition, the September 2010 examiner concluded that it would be speculative to provide an opinion regarding the relationship between the Veteran's loose bowel condition and service because there was no definite diagnosis.  The Board finds that the medical evidence is not sufficient upon which to decide the claim and another VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on the claims.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's and his mother's lay statements regarding the incurrence of psychological symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV and DSM-V.  Any indicated psychiatric testing necessary to support the diagnosis should be conducted.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service. 

(c)  With regard to each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disability is related to active service.

(d)  Is it at least as likely as not (50 percent or greater probability) that the complaints of diarrhea during service were the manifestation of a psychiatric disability that has continued to the present?

2.  Schedule the Veteran for a VA examination with a gastroenterologist or a medical doctor with the appropriate expertise to determine the etiology of any bowel disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all opinions expressed, and reconcile it with all pertinent evidence of record.  The examiner must acknowledge that the Veteran had episodes of diarrhea in service as noted in the service medical records.  The examiner must consider the Veteran's and his mother's lay statements regarding the incurrence of those symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran manifested a chronic disability manifested by chronic diarrhea in service that continues to the present?

(b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bowel condition, to include any disability manifested by chronic diarrhea, was incurred in or related to active service or any event, injury, or disease during service?

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


